[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           APR 4, 2007
                            No. 06-11069                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                D. C. Docket No. 03-00812-CV-J-99MMH

CHRISTOPHER MILLER,


                                                           Plaintiff-Counter-
                                                        Defendant-Appellant,

                                 versus

MORRIS COMMUNICATIONS COMPANY LLC,
d.b.a. Florida Times-Union,

                                                         Defendant-Counter-
                                                         Claimant-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (April 4, 2007)

Before ANDERSON, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
      Summary judgment was entered for Morris Communications Company on

Christopher Miller’s Americans with Disabilities Act claim on July 22, 2005.

Miller, in response, filed motions with the district court for immediate entry of a

default judgment and under Rule 60(b) for relief from judgment. The district court

denied both motions, stating as to the latter one that it “ha[d] no jurisdiction to hear

further motions in this case or rule on their merits.” (R13:275:4.)

      During the district court’s consideration of those motions, Miller sent e-

mails and facsimiles directly to the court. The district court on three occasions

ordered Miller to stop. In the first order, dated July 25, 2005, the court wrote that

“[i]t is improper for a litigant to correspond directly with a Judge presiding over

his or her case via telephone, letter or email,” and instructed Miller that any

communication about an action he wanted the court to take should be filed directly

with the clerk’s office.

      In the second order, dated October 14, 2005, the district court noted that

Miller had continued to send e-mail messages directly to the court requesting that it

file attachments for him electronically. The district court warned Miller that if he

did not stop communicating directly with the court he would be held in contempt

of court and subjected to sanctions.

      In the third order, dated November 28, 2005, the district court explained



                                            2
that, after its preceding order, Miller had e-mailed several more messages to the

court, to the courtroom deputy, to various employees of the clerk’s office and to

every judge in the Middle District of Florida. In addition to those e-mails, Miller

had also faxed copies of the communications to some of the judges in the

Jacksonville, Florida courthouse. The district court ordered Miller to stop sending

e-mails and faxes to the judges and employees of the Middle District of Florida. It

warned him that any further improper communications would result in a $10,000

civil contempt fine for each recipient of each document.

      Despite that warning, Miller did not stop. He continued to send e-mail

messages. As a result, the district court ordered Miller to show cause why he

should not be held in contempt of court and sanctioned $70,000 for violating the

no-email-or-fax order. When Miller did not show cause or even show up at the

show cause hearing, the district court ordered that he be held in contempt and that

judgment be entered against him for $70,000. That order was issued on November

30, 2005.

      Even after that order Miller continued to send the district court more e-mails.

In response, the court amended the judgment that was based on its November 30,

2005 order so that Miller would have to pay $180,000 within thirty days or be

arrested.



                                          3
       Miller then filed two motions for relief from judgment: one for relief from

the summary judgment on his ADA claim, and the other for relief from the

$180,000 sanctions judgment. Almost unbelievably, he also sent more e-mails to

the district court’s chambers. As a result, the district court ordered that judgment

be entered against Miller for an additional $20,000, bringing the total amount of

the sanctions against him to $200,000. After a hearing, the district court in a single

order, dated February 3, 2006, denied both of Miller’s motions for relief from

judgment. Miller appeals that order.1

                                               I.

       Miller contends that the district court abused its discretion in its February 3,

2006 order denying his motion for relief from summary judgment because: (1) the

court refused to consider evidence that Morris committed fraud by destroying

relevant evidence and concealing the destruction from the court; and (2) the court

refused to hear arguments in support of his motion at the hearing. Miller is wrong

on both accounts.

       “[T]he law is clear that Rule 60(b) may not be used to challenge mistakes of


       1
          Miller also seeks to appeal the district court’s actual summary judgment for Morris and
the denial of his motion for default judgment. We have already dismissed for lack of jurisdiction
the part of Miller’s notice of appeal pertaining to the summary judgment and the default
judgment motion denial because the notice of appeal was filed more than thirty days after the
entry of the order and judgment. Miller v. Morris Commc’ns Co., No. 06-11069, at 2 (11th Cir.
Mar. 16, 2006).

                                                4
law which could have been raised on direct appeal.” Am. Bankers Ins. Co. of Fla.

v. N.W. Nat’l Ins. Co., 198 F.3d 1332, 1338 (11th Cir. 1999). That is, a motion for

relief may not be used by the losing party in the district court to circumvent the

jurisdictional requirement that he appeal the merits of the underlying judgment

within thirty days. See Burnside v. E. Airlines, Inc., 519 F.2d 1127, 1128 (5th Cir.

1975) (per curiam) (“The well-recognized rule, however, and that which comports

with the time limit imposed by [Federal] Rules [of Appellate Procedure] 4(a) and

3(a), precludes the use of a Rule 60(b) motion as a substitute for a proper and

timely appeal.”).

      Here, the discovery issues were raised by Miller numerous times both before

and during the district court’s consideration of the summary judgment motion.

Miller could have filed a Federal Rule of Civil Procedure 56(f) motion to extend

the time for discovery, or moved for discovery sanctions against Morris (including

a default judgment), and then appealed the district court’s decision as to these

motions. But he chose not to. He cannot now, five months later, use a Rule 60

motion to make an end run around the jurisdictional requirement that he appeal the

merits of the judgment within thirty days of its entry.

      Accordingly, the district court did not abuse its discretion in finding that

Miller failed to demonstrate any ground under Rule 60(b) entitling him to relief



                                           5
from the summary judgment entered in favor of Morris. And because Miller failed

to suggest any arguably valid ground for relief, the district court did not abuse its

discretion in denying him a hearing on the motion. See Cano v. Baker, 435 F.3d

1337, 1342–43 (11th Cir. 2006) (per curiam) (“The district court did not abuse its

discretion by denying Cano’s request for an evidentiary hearing and to make

specific factual findings of fact on the evidence she submitted in support of her

Rule 60(b) motion. . . . Because the district court’s underlying decision was based

on its lack of authority to grant the relief requested by Cano as a matter of law,

there would have been no reason to hold an evidentiary hearing.”).

                                              II.

       As to Miller’s appeal from the denial of his motion for relief from the

contempt judgments sanctioning him $200,000, he contends that: (1) the

judgments are void because the district court did not have jurisdiction to enter

them; (2) they are improper because the court knew that he could not pay that

much; and (3) it was necessary for him to send the e-mails and faxes because the

court’s rules prevented him from filing his papers electronically without first

obtaining authorization.2


       2
         In his brief, Miller argues that he should also be relieved from additional judgments
imposing sanctions above and beyond $200,000, which judgments were entered on February 7
and 9, 2006—after the district court had denied his Rule 60 motion—and on February 10, 13,
and 14, and March 23 and 24, 2006 —after Miller had filed his notice of appeal from the denial

                                               6
       Miller’s first argument is based on the following statement in the district

court’s order denying his first Rule 60(b) motion: “As Plaintiff has exhausted all

avenues for relief, the Court has no jurisdiction to hear further motions in this case

or rule on their merits.” (R13:275:4.)        Miller argues that since the district court

said it did not have jurisdiction to hear any further motions, it follows that the court

did not have jurisdiction to issue contempt orders and sanctions.

       Miller reads too much into the district court’s statement. The district court

was simply stating its opinion about jurisdiction to enter further orders directly

relating to the merits of the case. The court did still have jurisdiction to entertain

Rule 60(b) motions relating to the judgments it had entered. See Fed. R. Civ. P.

60(b). And, more importantly, the court still had jurisdiction to protect itself and

other judicial officers and personnel from improper communications from a

disgruntled litigant. See Martin v. Automobili Lamborghini Exclusive, Inc., 307

F.3d 1332, 1335 (11th Cir. 2002) (“Courts have the inherent authority to control



of his Rule 60(b) motion. As to all the post-February 3, 2006 judgments, Miller’s notice of
appeal only sought review of the February 3, 2006 order denying his Rule 60 motions; he did not
seek review of any of the other sanctions judgments. See Club Car, Inc. v. Club Car (Que.)
Import, Inc., 362 F.3d 775, 785 (11th Cir. 2004) (“Where a notice of appeal specifies a particular
judgment or ruling, we infer that others are not part of the appeal.”). Moreover, as to the
sanctions judgments entered on February 10, 13, and 14 and March 23 and 24, 2006, all of which
came after the notice of appeal was filed, the Court does not have jurisdiction to review them.
See Bogle v. Orange County Bd. of County Comm’rs, 162 F.3d 653, 661 (11th Cir. 1998) (“the
notice of appeal in this case does not confer jurisdiction over a sanctions order that was entered
almost two months after the notice of appeal was filed”).

                                                7
the proceedings before them, which includes the authority to impose ‘reasonable

and appropriate’ sanctions.”).

      Miller’s arguments that the court should not have held him in contempt for

continuing to send the communications and that it knew he could not pay the

amount it ordered are contentions that go to the merits of the sanctions judgments.

They could have been raised in a timely appeal from those judgments, but none

was filed. A Rule 60(b) motion cannot be used to skirt the strict thirty-day

jurisdictional requirement for filing a notice of appeal. See Am. Bankers Ins. Co.

of Fla., 198 F.3d at 1338; Burnside, 519 F.2d at 1128. Accordingly, the district

court’s order denying Miller’s Rule 60(b) motion for relief of the sanctions

judgments is due to be affirmed.

      AFFIRMED.




                                          8